IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LESLIE M. CERF,                            : No. 105 EAL 2016
                                           :
                  Petitioner               :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
HENRY S. MCNEIL, JR.,                      :
                                           :
                  Respondent               :


                                      ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justices Donohue & Mundy did not participate in the decision of this matter.